Title: To James Madison from William Jones, 15 July 1813
From: Jones, William
To: Madison, James


Sir
Navy Yard July 15. 1813
At 4 AM I received the enclosed from Captain Morris and immediately came to this place to order the three scows armed with 32 & 24 pounders to take a position at Greenleaf Point and to order some heavy Cannon from the Yard to that place with every other means of defence in preparation. My opinion is that though the force is formidable the real object is to menace this place and to get Water which they can do at Maryland Point and no more. Nevetheless [sic] all the means under the controul of the Department will be prepared for vigorous defence.
I have written fully to Captain Morris but as more can be done by viewing and conversing than by writing I Shall set out this Instant for fort Warburton in my sulkey to confer with Capta Morris upon the best means of defending that Post and pass. If no regular Artillerists are at hand would it not be well to order instantly some volunteer artillery (Capt Peters I believe has a Company) to Fort Warburton. If the Enemy shall attempt this place circumstances may favor their annoyance or destruction on their return if a few heavy pieces on travelling Carriages were to cross the Country to Maryland point and other favorable positions particularly if a portable furnace could be procured at Baltimore or elsewhere. The Enemy had anchored at Ragged point and it is yet doubtful whether they will attempt to pass the Narrows at Cedar point. Lieut Read thinks they have pilots onboard but several of the passes are difficult for heavy ships and create delay.
* at foot you have the distances from the principal points in the River. I am very respectfully you[r] Obedt Servt
W Jones


Smiths Point to Ragged point

33


thence to Cedar point

33


thence to Maryland point

20


thence to Mattawan Shoal 3½ fathoms at high water

21


thence to Crane Island difficult

6


thence to Fort Warburton

15


thence to Washington

 12



Miles
140




I shall return this evening. I shall endeavour to place part of the seamen in the Fort say as many as can be spared from the Vessels with Safety.
